Citation Nr: 0824437	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, an anxiety 
state, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to 
June 1977.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
an anxiety state, and PTSD.  

In February 2007, the veteran testified at a personal hearing 
over which a Decision Review Officer (DRO) presided at the RO 
in New Orleans, Louisiana, a transcript of which has been 
associated with the claims folder.  A personal hearing before 
a Veterans Law Judge was scheduled for May 2008, and the 
veteran was notified of that scheduled hearing in April 2008, 
but the veteran failed to appear for it.  

In July 2004, the veteran filed a claim for a total rating 
for compensation purposes due to individual unemployability 
(TDIU).  In the December 2004 rating decision, while it was 
not included in the list of issues to be decided, the RO 
nevertheless determined that there was no basis for 
entitlement to TDIU because service connection had not been 
granted for any disabilities.  Since the veteran's April 2005 
notice of disagreement did not express any disagreement with 
the denial of the TDIU claim, that issue is not on appeal.  


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the 
veteran's claim for entitlement to service connection for 
bipolar disorder, an anxiety state, and PTSD. 

2.  Of the evidence received since the last, prior, final 
denial on any basis, in June 2002, when considered in 
conjunction with the record as a whole, some of it 
constitutes existing evidence previously submitted to agency 
decisionmakers, most of it does not relate to an 
unestablished fact necessary to substantiate the claim; of 
the rest, some of it is cumulative or redundant of the 
evidence previously considered; and none of the evidence 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in June 2002, which 
denied service connection for bipolar disorder, an anxiety 
state, and PTSD, is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder, anxiety state, and 
PTSD.  38 U.S.C.A. §§ 105, 1131, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen a previously-denied claim

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The veteran has filed many claims seeking service connection 
for an acquired psychiatric condition.  The first was filed 
with the RO in Huntington, West Virginia, in October 1980.  
When the veteran failed to report for his VA compensation and 
pension (C&P) examination, his claim was denied in a 
February 1981 letter.  He thereafter filed claims with 
various ROs in November 1990, August 1995, August 1998, 
September 1998, June 1999, and February 2000, all of which 
were denied.  

The most recent claim before the appeal at issue here was 
filed in October 2001.  In June 2002, the RO in Jackson, 
Mississippi, denied the veteran's claim to reopen the claim 
for an acquired psychiatric disorder, to include bipolar 
disorder, an anxiety state, and PTSD because no new and 
material evidence had been obtained to warrant reopening the 
claim.  The veteran was notified of that adverse decision by 
letter dated in June 2002.  He did not file a notice of 
disagreement with respect to that denial of his claim.  The 
June 2002 decision therefore became final.  38 C.F.R. 
§ 20.302(a).  And since no other claims were filed between 
that decision and the claim at issue in this appeal, the 
June 2002 decision is the last, prior, final denial of the 
veteran's claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the June 2002 rating decision, the RO has obtained much 
evidence.  Some of that evidence-namely, the VA treatment 
records from New Orleans, Louisiana, and the treatment 
records from Gulf Coast Mental Health Center for the period 
from August 2000 to September 2001-was previously submitted 
to the RO at the time of the June 2002 last, prior, final 
denial of the claim sought to be reopened.  As such, that 
evidence is not new and the claim cannot be reopened on the 
basis of that evidence.  38 C.F.R. §3.156(a).  But most of 
the existing evidence obtained since the June 2002 rating 
decision was not previously submitted to the RO, so it is 
"new" evidence.  

Of the evidence that is new, a determination must be made 
whether it is also "material" evidence, that is, whether 
the evidence relates to unestablished facts necessary to 
substantiate the claim.  That requires a review of what facts 
were not established at the time of the last, prior, final 
denial of the claim to be reopened.  

Since the veteran is seeking an award of service connection, 
the record must establish that he has a current disability, 
that he incurred an injury or disease during service, and 
that the current disability is related to the inservice 
disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
One manner in which a claimant can establish that an injury 
or disease was incurred during service is to show that a 
psychosis was manifested to a compensable degree within one 
year following discharge.  38 C.F.R. §§ 3.307, 3.309.  

At the time of the last, prior, final denial of his service-
connection claim, the veteran had established that he had a 
current disability of bipolar disorder and polysubstance 
abuse dependence.  The law prohibits service connection for 
substance abuse dependency.  38 U.S.C.A. § 105.  But as to 
bipolar disorder, the first requirement for service 
connection was established on the record.  

The veteran's service treatment records (STRs) show that in 
May 1977, he was sent to a mental health clinic.  The 
consultation sheet indicates that on the basis of a 
conversation, the veteran was found to have situational 
anxiety and depression.  In June 1977, he was noted to be 
moderately anxious and moderately depressed, with suicidal 
ideation that was not life-threatening.  The June 1977 
examiner noted that there was no evidence of an overt thought 
disorder.  No diagnosis of a psychiatric disorder appears in 
his STRs.  In June 1977, the veteran received an expeditious 
honorable discharge.  His commanding officer noted he was 
recommending that action due to the veteran's inability to 
adapt socially or emotionally.  The veteran was advised that 
if he declined the discharge and his subsequent conduct 
indicated that such action were warranted, he might be 
subject to disciplinary or administrative separation 
procedures.  Thus, the record shows that the veteran had 
psychiatric symptoms during service.  

As for the third requirement for service connection, at the 
time of the June 2002 last, prior, final denial of the claim 
sought to be reopened, there was no competent evidence 
relating a current psychiatric disorder of bipolar disorder 
to the veteran's inservice psychiatric symptoms.  

In sum, at the time of the June 2002 last, prior, final 
denial of the claim sought to be reopened, there were two 
unestablished facts necessary to substantiate the claim for 
entitlement to service connection for a psychiatric disorder.  
First, the record failed to establish that there was a 
relationship between any current psychiatric disability and 
the veteran's inservice psychiatric symptoms.  Second, the 
record failed to establish that any current psychiatric 
disability was incurred during service, by direct evidence.  

Most of the new evidence does not relate to those two 
unestablished facts.  The veteran's current medical treatment 
records, whether by VA health professionals or private 
providers, address only the veteran's current condition, not 
the date of onset of that condition or whether there is a 
relationship between his current condition and the inservice 
psychiatric condition.  See VA treatment records from Biloxi, 
Mississippi for the period January 2004 to August 2004; Gulf 
Oaks Hospital treatment records for the period from 
January 2000 to January 2004; Gulf Coast Mental Health Center 
treatment records for the period of August 14-16, 2002;  Gulf 
Coast Mental Health Center report dated September 2004; 
Progressive Mental Clinic treatment record for the period 
from August 2002 to September 2002.  Similarly, the records 
from the Social Security Administration relate to the 
veteran's condition from 1998 forward and do not include any 
statements of the relationship between the veteran's military 
service and his current psychiatric condition other than one 
statement previously considered by agency decisionmakers.  

Very little evidence addresses unestablished facts necessary 
to substantiate the veteran's claim. The undated letter to 
SSA from VA Dr. G. purports to establish a date of onset of 
the veteran's current disability.  Similarly, the sworn 
testimony of the veteran's mother at the February 2007 
personal hearing before a Decision Review Officer addressed 
the fact that the veteran's behavior after service was 
markedly different from that before service.  That evidence 
relates to whether any current psychiatric condition was 
incurred during service.  The veteran's service personnel 
records indicating that the veteran had been discharged due 
to his inability to adapt socially or emotionally also relate 
to whether the veteran's current psychiatric condition was 
incurred during service.  

As a result of the new evidence that indicated there might be 
a connection between the veteran's current psychiatric 
condition and the veteran's active military service, the RO 
scheduled an appropriate VA examination for the purpose of 
determining if the veteran's current psychiatric condition 
had its onset during service or was caused by the veteran's 
inservice psychiatric condition.  The resulting July 2007 C&P 
report thus explicitly addresses whether there is a 
connection between the veteran's current psychiatric 
disability and his inservice psychiatric symptoms.  In sum, 
the undated Dr. G. letter, the testimony of the veteran's 
mother as to his changes in behavior, the service personnel 
records indicating the veteran had difficulty adjusting 
socially and emotionally, and the July 2007 C&P examination 
report are material evidence within the meaning of 38 C.F.R. 
§3.156(a).  

To warrant the reopening of a previously-denied claim, new 
and material evidence cannot be cumulative or redundant of 
other evidence previously considered.  The undated letter by 
VA Dr. G. is an identical hand-written version of a 
September 1998 typed letter previously submitted and is 
therefore redundant of evidence previously considered by 
agency decisionmakers.  But the other new and material 
evidence is neither cumulative nor redundant of any evidence 
previously considered by agency decisionmakers.  

The final requirement for evidence sufficient to warrant 
reopening a claim is that it must raise a reasonable 
possibility of substantiating the claim.  Neither the service 
personnel records nor the testimony of the veteran's mother 
raise a reasonable possibility of substantiating the claim.  
They also do not constitute competent medical evidence as to 
the relationship between any current psychiatric disability 
and the inservice psychiatric symptoms.  At most, they raise 
the possibility that there might be a connection between 
them.  Such an indefinite possibility does not rise to the 
level required for reopening a previously-denied claim-
namely, a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Rather, it merely provides enough of 
an inference with respect to a nexus so as to warrant 
obtaining an opinion by a medical professional.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006) (evidence that 
"indicates" that there "may" be a nexus is sufficient 
under the regulations' very low threshold of evidence to 
warrant seeking a medical opinion as to the relationship 
between a current disability and an event in service).  

But when that possible nexus was considered by the July 2007 
C&P examiner, he concluded that that there was no clear 
evidence that the veteran's bipolar disorder originated 
during service and that there was a less than 50 percent 
probability that his bipolar disorder disability was a result 
of the anxiety disorder he incurred during service.  

There is no evidence submitted since the June 2002 last, 
prior, final denial of the claim sought to be reopened that 
meets all of the requirements for new and material evidence 
sufficient to reopen the claim.  38 C.F.R. § 3.156(a).  As a 
result, the claim to reopen the previously-denied claim for 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, anxiety state, and PTSD, is 
denied. 

The veteran's representative asks that reasonable doubt be 
resolved in the veteran's  favor.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, 
because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  In providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is also required 
to look at the bases for the denial in the previous decision 
and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that had 
been found insufficient in the previous denial of the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
December 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, set 
forth the meaning of new and material evidence necessary to 
reopen the previously-denied service connection claim, 
explained the reasons the veteran's previous claim had been 
denied, identified the unestablished facts necessary to 
substantiate the claim to reopen, listed what evidence VA had 
collected and was still collecting, and identified what 
evidence might be helpful in establishing his claim.  

The August 2004 letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection as 
described in Dingess, supra.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran was not prejudiced by the failure to provide 
notice that complies with Dingess.  Since the claim to reopen 
the service connection claim was denied, any issues about 
implementation of an award for service connection have been 
rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which included his service 
treatment records), by obtaining all medical treatment 
records identified by the veteran, and by providing him with 
an opportunity to present his own, and his mother's, sworn 
testimony at a personal hearing before the DRO.  In addition, 
the veteran was given an opportunity to present sworn 
testimony at a personal hearing before a Veterans Law Judge, 
but he failed to appear at that scheduled hearing.  Finally, 
the veteran was afforded a C&P examination in this case.  


ORDER

New and material evidence has not been received, and the 
claim to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, anxiety state, and PTSD, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


